                                                                USDC-SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
                                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                ~~i::FILED: (     2-/ 0 (( 1
 NAVI GATORS INSURANCE CO. as
 subrogor ofNORDSON ASYMTEK,

                              Plaintiff,
                                                                No. 19-CV-5426 (RA)
                         V.
                                                                         ORDER
 CHINA SOUTHERN AIRLINES COMPANY
 LTD. and SCHENKER, INC.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed that the parties have reached a settlement in this case.

Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and "so ordered" by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     December 6, 2019
           New York, New York

                                                  R
                                                  United States District Judge
